Per Curiam.
The questions presented upon this case are identical with those determined by this court in the case of Lusk v. Kershow et al., 17 Colo. 481. It was there held that under the statute two methods were provided for taking appeals from judgments of the county courts to the district courts, one method being applicable to appeals in ordinary civil actions, the other prescribing the manner of perfecting appeals from judgments and orders entered in probate proceedings.
The appeal from the county to the district court in this case was from a judgment entered in a probate proceeding, and the court had power to extend the time within which the appeal bond could be filed. In the Lusk-Kershow ease it was also held that the requirements of the law of 1885, as to notice, etc., were not applicable in cases of appeals from orders and judgments of the county courts in probate proceedings. The distinction between the county courts sitting for ordinary business and such courts when sitting for probate purposes has been pointed out in a number of cases. Lusk v. Kershow, supra; Wyman v. Felker, 18 Colo. 382.
The appeal in this case appears to have been properly taken within the time fixed by the court, and in accordance with the statute providing for appeals from orders and judgments entered by the county court when sitting for probate business, and the judgment of dismissal rendered by the district court was therefore erroneous. This judgment is accordingly reversed.

Reversed.